Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.1 Page 1 of 19



   1   Mazin A. Sbaiti, Esq.
   2   California Bar No. 275089
       mas@sbaitilaw.com
   3   SBAITI & COMPANY PLLC
   4   1201 Elm St., Suite 4010
       Dallas, TX 75270
   5
       T: (214) 432-2899
   6   F: (214) 853-4367
   7   Counsel for Plaintiff

   8
                        IN THE UNITED STATES DISTRICT COURT
   9
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  10
  11    VISTA CAPITAL INVESTMENTS,                                       '19CV1302 L  AGS
                                                              § Case No. ___________________
        LLC,                                                  §
  12
                                                              §
  13               Plaintiff,                                 § ORIGINAL COMPLAINT
  14                                                          § (BREACH OF CONTRACT)
                                vs.                           §
  15                                                          §
  16    NATURAL SHRIMP, INC.                                  §
                                                              §
  17
                   Defendant.                                 §
  18
  19
  20
  21          Plaintiff Vista Capital Investments, LLC brings this Original Petition for
  22
       breach of contract against Defendant Natural Shrimp, Inc., and would respectfully
  23
  24
       show the Court:

  25
  26
  27
  28
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 1
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.2 Page 2 of 19



   1                                                     I.
   2
   3
                                     SUMMARY OF THE DISPUTE

   4
              1.       On January 12, 2017, Natural Shrimp granted Vista a Warrant to
   5
   6   Purchase Shares of Common Stock, entitling Vista to purchase 70,000 shares of
   7   Natural Shrimp’s stock at an agreed price of $0.60 per share (aggregate cost:
   8
       $42,000). Provisions in the Warrant state that the terms of the Warrant are subject
   9
  10   to adjustment; for instance, Paragraph 5.3 states that if Natural Shrimp ever issues
  11
       or grants another party a right to acquire its common stock at a price lower than
  12
  13   $0.60 per share, then Natural Shrimp: (a) must immediately notify Vista, in writing,
  14
       of this fact; and (b) agrees to allow Vista to “match” the more favorable per-share
  15
  16
       price granted to the third-party, thereby allowing Vista to acquire a greater adjusted

  17   number of shares.
  18
              2.      Natural Shrimp attempted to duplicitously evade these provisions, by
  19
  20   issuing shares at $0.0026 per share to a third party, and never providing Vista the
  21
       required written notice of this occurrence.
  22
  23          3.      However, Natural Shrimp disclosed the transaction in its dense public
  24
       10-Q filings with the SEC. By scouring these filings in detail as they were issued,
  25
  26
       Vista learned of the more favorable stock issuance to the third-party, and on

  27   February 22, 2019, sent notice to Natural Shrimp exercising its Warrant to acquire
  28
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 2
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.3 Page 3 of 19



   1   16,052,090 shares of Natural Shrimp common stock at $0.0026 per share.
   2
              4.      Natural Shrimp has unilaterally refused to honor this valid Notice of
   3
   4   Exercise, thereby materially breaching the terms of the Warrant. Natural Shrimp is
   5
       therefore liable for breach of contract in an amount equal to the market value of the
   6
   7   16,052,090 shares on the date of breach (February 22, 2019)—a sum of over $7
   8   million in direct economic damages.
   9
              5.      Under Paragraph 16 of the Warrant, Natural Shrimp is also liable to
  10
  11   Vista for reasonable and necessary attorneys’ costs and fees expended in this
  12
       proceeding.
  13
  14                                                     II.
  15
                                         PARTIES AND SERVICE
  16
  17          6.      Plaintiff Vista Capital Investments, LLC (“Vista” or “Plaintiff”) is a

  18   California limited liability company with its principal place of business in Cardiff
  19
       by the Sea, California.
  20
  21          7.      Defendant Natural Shrimp, Inc. (“Natural Shrimp” or “Defendant”) is
  22
       a Nevada corporation with its principal place of business in Dallas, Texas. Natural
  23
  24   Shrimp has agreed to accept service of the Complaint through its counsel, Robert
  25   Brookman of Lucosky Brookman, at rbrookman@lucbro.com.
  26
  27
  28
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 3
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.4 Page 4 of 19



   1                                                    III.
   2
                                      JURISDICTION AND VENUE
   3
   4          8.      This Court has subject matter jurisdiction over this action under 28
   5
       U.S.C. § 1332 (diversity jurisdiction). There is complete diversity of citizenship
   6
   7   between Plaintiff and Defendant, and the value of the dispute or amount in
   8   controversy exceeds $75,000.
   9
              9.      Venue is proper in this Court under 28 U.S.C. § 1391 because the
  10
  11   parties agreed to San Diego County as proper venue, and a substantial part of the
  12
       events or omissions giving rise to the claim occurred in San Diego County.
  13
  14          10.     Personal jurisdiction over the Defendant is proper because Defendant
  15
       has purposefully availed itself of the State of California, the California market,
  16
       California businesses, and the California laws by contracting with California entities,
  17
  18   agreeing that some or all of the promissory notes would reside in California, agreeing
  19
       to repay California-based debt, doing business within California, and agreeing to be
  20
  21   sued in California and to submit to the jurisdiction of this Court under the terms of
  22
       the Warrant at issue in this litigation.
  23
  24
  25
  26
  27
  28
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 4
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.5 Page 5 of 19



   1                                                    IV.
   2
                                       FACTUAL ALLEGATIONS
   3
   4          A.      Vista and Natural Shrimp Enter into the Warrant, Which Contains
                      Price-Matching Provisions, and Provides a Sliding Scale Detailing
   5
                      How Much of Natural Shrimp’s Common Stock Vista Can Acquire
   6                  for $42,000.
   7
              11.     Vista is a venture capital investment company.
   8
   9          12.     In or before January 2017, Defendant Natural Shrimp approached Vista

  10   to enter into certain financial transactions.
  11
               13.     Natural Shrimp is a corporation which is researching and developing a
  12
  13   high density, self-contained aquaculture system, not dependent on ocean water, to
  14
       provide fresh shrimp to retail customers every week, 52 weeks a year.
  15
  16           14.     Vista and Natural Shrimp entered into a Securities Purchase Agreement
  17   dated January 23, 2017.
  18
               15.     Pursuant to that agreement, Natural Shrimp also granted Vista the
  19
  20   Warrant to Purchase Common Stock (“Warrant”) which is the subject of this dispute.
  21
              16.     The Warrant allowed Vista to purchase 70,000 shares of Natural
  22
  23   Shrimp’s common stock at an initial Exercise Price of $0.60 per share (yielding a
  24
       total initial Aggregate Exercise Price of $42,000 for all the shares).
  25
  26          17.     A true and correct copy of the Warrant is attached hereto as Exhibit A.

  27
  28
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 5
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.6 Page 6 of 19



   1          18.     However, the Warrant also contains language, in Paragraph 5.3, stating
   2
       that under certain conditions, “the Exercise Price shall be reduced . . . and the number
   3
   4   of Warrant Shares issuable hereunder shall be increased such that the Aggregate
   5
       Exercise Price Payable hereunder, after taking into account the decrease in the
   6
   7   Exercise Price, shall be equal to the Aggregate Exercise Price Prior to such

   8   adjustment.” See Exhibit A, ¶ 5.3.
   9
               19.    In other words, the number of shares Vista was able to acquire was on
  10
  11   a sliding scale that adjusted alongside the price at which it could acquire those shares
  12
       under the terms of the Warrant. If the Exercise Price decreased, “the number of
  13
  14   Warrant Shares issuable hereunder shall be increased.” Id. The increase would be
  15   such that the new total number of shares acquired, multiplied by the price at which
  16
       they were each acquired, would equal the same Aggregate Exercise Price payable as
  17
  18   before ($42,000). Id.
  19
               20.     To illustrate by way of example: if Vista was entitled to acquire 70,000
  20
  21   shares at $0.60 per share, but the price at which VCI could acquire the shares (under
  22
       the terms of the Warrant) was reduced by half, to $0.30 per share, then the number
  23
  24
       of shares Vista could acquire would simply be doubled, to 140,000 shares, because

  25   this would yield the same, $42,000 Aggregate Exercise Price.
  26
              21.     Paragraph 5.3 of the Warrant contains the following price-matching
  27
  28   provisions (emphasis added):
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 6
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.7 Page 7 of 19



   1          If [Natural Shrimp] or any Subsidiary thereof, as applicable, at any
   2          time while this Warrant is outstanding, shall sell or grant any option
              to purchase, or sell or grant any right to re-price, or otherwise dispose
   3          of or issue (or announce any offer, sale, grant or any option to
   4          purchase or other disposition) any Common Stock or Common Stock
              Equivalents entitling any Person to acquire shares of Common Stock,
   5
              at an effective price per share less than the then Exercise Price
   6          (such lower price, the ‘Base Share Price’ and such issuances
   7          collectively, a ‘Dilutive Issuance’) . . . then the Exercise Price shall
              he reduced and only reduced to equal the Base Share Price . . .
   8
              Exhibit A, ¶ 5.3.
   9
  10          22.     The relevant language highlighted in bold above, taken in isolation for
  11
       the convenience of the Court, reads as follows:
  12
  13          If [Natural Shrimp]. . . shall sell or grant . . . or otherwise dispose of
              or issue . . . any Common Stock . . . at an effective price per share less
  14          than the then Exercise Price (such lower price, the ‘Base Share Price’
  15          . . . ) . . . then the Exercise Price shall be reduced . . . to equal the Base
              Share Price . . . Id.
  16
  17          23.     In other words, this is a simple price-matching provision, stating that if
  18
       Natural Shrimp ever issues, otherwise transfers or grants any third party the right to
  19
  20
       acquire shares at a per-share price lower than the $0.60/share price granted to Vista

  21   under the Warrant, Natural Shrimp agrees to allow Vista to “match” the new, more
  22
       favorable price granted to the third party.
  23
  24          24.     In order to effectuate these provisions, Paragraph 5.3 also contains the
  25
       following notice provision, requiring Natural Shrimp to disclose to Vista, in writing,
  26
  27   every instance it issues stock to a third party at a more favorable price that would
  28   trigger the price-matching provisions quoted above:
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 7
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.8 Page 8 of 19



   1          The Company shall notify the Holder in writing, no later than the
   2          Trading Day following the issuance of any Common Stock or
              Common Stock Equivalents subject to this Section 5.3, indicating
   3          therein the applicable issuance price, or applicable reset price,
   4          exchange price, conversion price and other pricing terms (such notice
              the ‘Dilutive Issuance Notice’). Id.
   5
   6          B.       Natural Shrimp Breaches Its Obligations.
   7          25.     Notwithstanding the notice requirement quoted above, Natural Shrimp
   8
       did not disclose its more-favorable stock transactions with third parties to Vista.
   9
  10          26.     Instead, Vista learned, through a public 10-Q filing with the SEC, that
  11
       Natural Shrimp had made its common stock available to a third party at $0.0026 per
  12
  13   share – a price far more favorable than the $0.60 initial Exercise Price Natural
  14   Shrimp granted to Vista.
  15
              27.     Accordingly, pursuant to the Warrant’s Paragraph 5.3, Vista
  16
  17   automatically had the right to “match” the $0.0026 per-share price and to acquire a
  18
       higher number of Natural Shrimp’s shares.
  19
  20          28.     On February 22, 2019, Vista sent Natural Shrimp a letter attaching a
  21
       Notice of Exercise of Warrant (the “Exercise Notice”), in the same form attached as
  22
  23
       an exhibit to the Warrant, electing to exercise its right to acquire Natural Shrimp’s

  24   common stock at $0.0026 per share.
  25
              29.     A true and correct copy of the letter and Exercise Notice is attached
  26
  27   hereto as Exhibit B.
  28
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 8
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.9 Page 9 of 19



   1           30.    The Exercise Notice elected to exercise the Warrant through what is
   2
       called a “cashless exercise” (which is expressly permitted by the terms of the
   3
   4   Warrant).
   5
               31.    The concept behind a “cashless exercise” is relatively simple: a Warrant
   6
   7   entitles the holder to acquire a certain number of shares at an agreed price—for

   8   instance, on the date of the Notice of Exercise, VCI’s Warrant entitled it to acquire
   9
       16,153,846 shares at the Adjusted Exercise Price of $0.0026 per share (since this
  10
  11   was the lowest price Natural Shrimp had offered by that point to a third party, and
  12
       since this number of shares would yield a payable Aggregate Exercise Price of
  13
  14   $42,000).
  15           32.     However, instead of actually paying $42,000 in cash to acquire the
  16
       shares, under the “cashless exercise” provisions of the Warrant, Vista had the option
  17
  18   to give up a portion of the shares it was entitled to, in order to use these shares to
  19
       pay for the other shares it was acquiring—essentially, trading some of the shares it
  20
  21   could acquire back to Natural Shrimp in lieu of paying Natural Shrimp $42,000 in
  22
       cash.
  23
  24
               33.    Vista could thereby use the terms of the Warrant to acquire the

  25   remaining shares without transferring any cash to Natural Shrimp (hence why it is
  26
       called a “cashless exercise”).
  27
  28
       ____________________________________________________________________________________________________

       ORIGINAL COMPLAINT                                                                      Page 9
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.10 Page 10 of 19



    1          34.     The Warrant (Exhibit A), at page 2, contains the following formula for
    2
        calculating how many shares Vista could acquire if it elected a cashless exercise of
    3
    4   the Warrant:
    5
    6
                                                     x~ v ~ ~
                                                             A
    7
    8
    9
                         Y=      th - rt inber of Warrant lare_thil lhe Holder ,elecm ·to p re ,ase under this
   10                            Wurmnt (al th date or -u-h culation).
   11
                        A=       th Market Price {at the dnte of.suchcalcufotionJ.
   12
   13                    B=      s-·ct-ci Price (as adj us! d 10 the date of sucb calcufoUcm •
   14
   15          35.     Performing this calculation based on the actual number of shares, and
   16
        market value of those shares on February 22, 2019, yields 16,052,090 as the number
   17
   18   of shares Vista was permitted to acquire through a cashless exercise.
   19           36.    These shares had a market value of $0.4445 per share on February 22,
   20
        2019, and therefore an aggregate market value of $7,135,154 for the 16,052,090
   21
   22   shares.
   23
               37.     Natural Shrimp unilaterally refused to honor the Exercise Notice,
   24
   25   thereby causing Vista $7,135,154 in direct economic damages.
   26
               C.      Natural Shrimp Countersues Vista and Commits A Fraud Upon
   27                  This Court.
   28
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                       Page 10
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.11 Page 11 of 19



    1          38.     Vista originally sued Natural Shrimp under the Warrant on April 30,
    2
        2019 in the 101st Texas District Court of Dallas County, Texas (Cause No. DC-19-
    3
    4   06160).
    5
               39.     Natural Shrimp responded by requesting an extension of time to
    6
    7   answer. During the extension, Natural Shrimp counter-sued Vista in this Court, in

    8   Cause No. 3:19-cv-01239-WQH-BGS (the “Countersuit”).
    9
               40.     In its Countersuit, Natural Shrimp sued Vista and sued its owner, David
   10
   11   Clark, personally for fraud and rescission, alleging that Vista and its owner “seek to
   12
        exercise a fraudulent ‘exploding warrant’ to purchase more than forty-five (45) times
   13
   14   the number of shares that Defendants led Natural Shrimp to believe was even
   15   possible and at a price two-hundred-and-thirty (230) times lower than the price floor
   16
        that Defendants led Natural Shrimp to believe was in place.” Countersuit Complaint
   17
   18   ¶ 1. The Countersuit states that Natural Shrimp did not know it was entering into a
   19
        Warrant with price-adjustment provisions that could dramatically alter the number
   20
   21   of shares Vista was entitled to acquire. Id.
   22
               41.     Natural Shrimp thus alleges that Vista committed a fraud by entering
   23
   24
        into a Warrant with price-adjusting provisions as detailed above, and exercising

   25   those provisions exactly as written.
   26
                42.     Natural Shrimp goes on to allege that: “Vista, through [its owner and
   27
   28   manager] Clark, preyed upon Natural Shrimp—a company unfamiliar with the
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 11
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.12 Page 12 of 19



    1   complicated and predatory nature of the venture capitalist industry,” purportedly by
    2
        tricking Natural Shrimp into signing the Warrant with its price-adjustment
    3
    4   provisions. Id. ¶ 3.
    5
                   43.      Not only is Natural Shrimp’s Countersuit an improper attempt to insert
    6
    7   itself as the plaintiff in this proceeding—after Vista had already initiated legal

    8   action—it is also based upon the demonstrably fraudulent representation that
    9
        Natural Shrimp did not understand the price-adjustment provisions in the Warrant
   10
   11   at the time it signed the Warrant.
   12
                   44.      Natural Shrimp’s sworn public filings with the SEC completely belie
   13
   14   the allegations it made to this Court, by making abundantly clear that Natural Shrimp
   15   understands, and understood, the price-adjustment provisions of the Warrant.
   16
                   45.      Indeed, in its most recent public 10-K filing with the SEC for the fiscal
   17
   18   year ended March 31, 2019, relevant excerpts of which are attached hereto as
   19
        Exhibit C,1 Natural Shrimp disclosed that it has entered into countless warrants
   20
   21   with sliding-scale, price-matching and price-adjustment provisions just like
   22
        those contained in Vista’s Warrant (Exhibit A). The filing contains countless
   23
   24
        admissions that Natural Shrimp understands perfectly well how these

   25   provisions function and, indeed, that it routinely honors such provisions in its
   26
   27
   28   1
            The entire 10-K filing is roughly 600 pages long.
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 12
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.13 Page 13 of 19



    1   many warrants. Natural Shrimp is a sophisticated party that understands perfectly
    2
        well how these price-adjustment provisions function.
    3
    4          46.     Natural Shrimp’s SEC filing details at least fifteen (15) transactions that
    5
        include such provisions, all of which were understood by Natural Shrimp (as Natural
    6
    7   Shrimp itself details, repeatedly, how these provisions function in its 10-K filing),

    8   many of which were specifically honored by Natural Shrimp, through adjustments
    9
        to the number of shares that were issued to the warrant holders. Indeed, Natural
   10
   11   Shrimp understands price-adjustment provisions such as those it signed in the
   12
        Warrant attached as Exhibit A so well that it even knows that a provision “which
   13
   14   adjusts for any future dilutive issuances” results in a warrant being “classified out of
   15   equity as a warrant liability.” See Exhibit C.
   16
               47.     In Exhibit C, Natural Shrimp disclosed and described each of the
   17
   18   following transactions to the SEC, in the following language (emphasis added):
   19
               On January 23, 2017, the Company [i.e. Natural Shrimp] entered into a
   20          Securities Purchase Agreement and issued a Convertible Note in the
   21          original principal amount of $262,500 to an accredited investor, along
               with a Warrant to purchase 350,000 shares of the Company’s common
   22
               stock. . . The warrants are exercisable over a period of five (5) years at
   23          an exercise price of $0.60, subject to adjustment. The exercise price
   24
               was adjusted to $0.15, and the warrants issued increased to
               280,000, upon a warrant issuance related to a new convertible
   25          debenture on September 11, 2017.
   26
               On July 31, 2017, the Company entered into a 5% Securities Purchase
   27          Agreement with an accredited investor. The agreement calls for the
   28          purchase of up to $135,000 in convertible debentures. . . The
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 13
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.14 Page 14 of 19



    1          convertible debentures are convertible into shares of the Company’s
    2          common stock at a conversion price of sixty percent (60%) of the
               lowest trading price over the 25 trading days preceding the date of
    3          conversion, subject to adjustment . . . The Company issued a warrant to
    4          purchase 75,000 shares of the Company’s common stock with the first
               closing, with an exercise price of $0.60. The warrant has an anti-
    5
               dilution provision for future issuances, whereby the exercise price
    6          would reset. The exercise price was adjusted to $0.15, and the
    7          number of warrants issued to 300,000, upon a warrant issuance
               related to a new convertible debenture on September 11, 2017.
    8
    9          On August 28, 2017, the Company entered into a 12% convertible
               promissory note with an accredited investor in the principal amount of
   10
               $110,000. . . The note is convertible into shares of the Company’s
   11          common stock at a variable conversion rate. . . In connection with the
   12
               note, the Company issued 50,000 warrants, exercisable at $0.20, with a
               five-year term. The exercise price is adjustable upon certain events,
   13          as set forth in the agreement, including for future dilutive issuance.
   14          The exercise price was adjusted to $0.15 and the warrants issued
               increased to 66,667, upon a warrant issuance related to a new
   15          convertible debenture on September 11, 2017.
   16
               On September 11, 2017, the Company entered into a 12% convertible
   17          promissory note with an accredited investor in the principal amount of
   18          $146,000. . . The note is convertible into shares of the Company’s
               common stock at a variable conversion rate . . . In connection with the
   19
               note, the Company issued 243,333 warrants, exercisable at $0.15,
   20          with a five-year term. The exercise price is adjustable upon certain
   21
               events, as set forth in the agreement, including for future dilutive
               issuance.
   22
               On June 5, 2018, the Company entered into a convertible note for the
   23
               principal amount of $125,000 . . . The conversion price is adjusted
   24          upon a future dilutive issuance . . .
   25
               On September 14, 2018, the Company entered into a 12% convertible
   26          promissory note for $112,500. . . The conversion price shall be
   27          adjusted upon subsequent sales of securities at a price lower than
               the original conversion price. . .
   28
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 14
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.15 Page 15 of 19



    1          On January 23, 2017, the Company entered into a Securities Purchase
    2          Agreement . . . with an original principal amount of $262,500 . . . the
               conversion price, as well as other terms including interest rates,
    3          original issue discounts, warrant coverage, adjusts if any future
    4          financings have more favorable terms. . .
    5
               The [related] warrants have an original exercise price of $0.60,
    6          which adjusts for any future dilutive issuances. As a result of the
    7          dilutive issuance adjustment provision, the warrants have been
               classified out of equity as a warrant liability.
    8
    9          On July 31, 2017, the Company entered into a 5% Securities Purchase
               Agreement. The agreement calls for the purchase of up to $135,000 in
   10
               convertible debentures. . . [with] an adjustment to occur upon
   11          subsequent sales of securities at a price lower than the original
   12
               conversion price. . .

   13          On August 28, 2017, the Company entered into a 12% convertible
   14          promissory note for $110,000. . . The conversion price shall be
               adjusted upon subsequent sales of securities at a price lower than
   15          the original conversion price. . .
   16
               In connection with the note, the Company issued 50,000 warrants,
   17
               exercisable at $0.20, with a five-year term. The exercise price is
   18          adjustable upon certain events, as set forth in the agreement,
   19          including for future dilutive issuance. The exercise price was
               adjusted to $0.15 and the warrants outstanding increased to 66,667,
   20          upon a warrant issuance related to a new convertible debenture on
   21          September 11, 2017.
   22
               On September 11, 2017, the Company entered into a 12% convertible
   23          promissory note for $146,000. . . In connection with the note, the
   24
               Company issued 243,333 warrants, exercisable at $0.15, with a five-
               year term. The exercise price is adjustable upon certain events, as
   25          set forth in the agreement, including for future dilutive issuance
   26          ...
   27          On September 12, 2017, the Company entered into a 12% convertible
   28          promissory note for principal amount of $96,500 . . . the conversion
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 15
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.16 Page 16 of 19



    1          price adjusts . . . upon any future financings have more favorable
    2          terms [sic].
    3          On June 5, 2018, the Company entered into a convertible note for the
    4          principal amount of $125,000 . . . The conversion price is adjusted
               upon a future dilutive issuance. . .
    5
    6          On September 14, 2018, the Company entered into a 12% convertible
    7          promissory note for $112,500. . . The conversion price shall be
               adjusted upon subsequent sales of securities at a price lower than
    8          the original conversion price.
    9
   10          48.     Indeed, Natural Shrimp’s SEC 10-K filing states that Natural Shrimp
   11
        “has granted approximately 424,000 warrants (prior to adjustments based on
   12
   13   subsequent dilutive issuances) in connection with convertible debentures” (emphasis
   14
        added).
   15
   16          49.     Accordingly, Natural Shrimp has apparently entered into countless
   17   warrants containing provisions materially identical to Exhibit A—and understands
   18
        perfectly well how the price-adjustment provisions in such warrants function. It has
   19
   20   honored such provisions in countless instances, including those disclosed in its
   21
        10-K filing.
   22
   23          50.     Vista brings the issue of the Countersuit to the Court’s attention to
   24
        preempt any attempt by Natural Shrimp to argue that the Countersuit should proceed
   25
        (with Natural Shrimp as the plaintiff) in lieu of this proceeding brought by Vista.
   26
   27   The Countersuit should be dismissed, and this proceeding move forward, because:
   28
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 16
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.17 Page 17 of 19



    1   (a) Natural Shrimp’s Countersuit is not the first-filed action (that was Vista’s suit in
    2
        Texas); (b) the Countersuit is a transparent attempt to substitute Natural Shrimp as
    3
    4   the plaintiff in Vista’s place, by seeking a declaration of non-liability as to the claim
    5
        Vista originally brought against Natural Shrimp; and (c) the Countersuit is also a
    6
    7   sanctionable, frivolous lawsuit that violates Fed. R. Civ. P. 11.

    8
    9                                                     V.
   10                                   SOLE CAUSE OF ACTION:
   11                                    BREACH OF CONTRACT
   12
               51.     Plaintiff incorporates all preceding paragraphs as though restated at
   13
   14   length herein.

   15          52.     Plaintiff brings this cause of action against Defendant for breach of
   16
        contract.
   17
   18          53.     The Warrant is a valid contract between Plaintiff and Defendant.
   19
                54.     All conditions precedent for Plaintiff’s exercise of its rights under the
   20
   21   Warrant have occurred, and Plaintiff sent a valid notice of exercise to Defendant.
   22           55.     Plaintiff has performed all of its obligations under the Warrant.
   23
                56.     By unilaterally refusing to honor the notice of exercise, Defendant has
   24
   25   materially breached the terms of the Warrant, directly and proximately causing
   26
        Plaintiff economic damages in the amount of $7,135,154.
   27
   28
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 17
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.18 Page 18 of 19



    1          57.     Plaintiff also seeks its reasonable and necessary attorneys’ fees and
    2
        costs under Paragraph 16 of the Warrant, as the prevailing party in this dispute.
    3
    4
    5
                                                         VI.

    6                                      PRAYER FOR RELIEF
    7
               WHEREFORE, PREMISES CONSIDERED, Plaintiff Vista Capital
    8
    9   Investments, LLC requests the following relief:
   10
               (i)     A judgment against Defendant Natural Shrimp, Inc. in the amount of
   11
   12                  $7,135,154, plus pre-judgment and post-judgment interest to the
   13
                       greatest extent permitted by law;
   14
   15          (ii)    Its reasonable and necessary attorneys’ fees and costs; and

   16
               (iii)   All other general relief, whether at law or in equity, to which Plaintiff
   17
   18                   may show itself justly entitled.

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 18
Case 3:19-cv-01302-WQH-BGS Document 1 Filed 07/12/19 PageID.19 Page 19 of 19



    1   Dated: July 12, 2019                                           Respectfully submitted,
    2
                                                                       SBAITI & COMPANY PLLC
    3
    4                                                                  /s/ Mazin A. Sbaiti
                                                                       Mazin A. Sbaiti
    5
                                                                       California Bar No. 275089
    6                                                                  mas@sbaitilaw.com
    7                                                                  Dallas Renaissance Tower
                                                                       1201 Elm St., Suite 4010
    8                                                                  Dallas, TX 75270
    9                                                                  T: (214) 432-2899
                                                                       F: (214) 853-4367
   10
                                                                       Attorney for Plaintiff
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        ____________________________________________________________________________________________________

        ORIGINAL COMPLAINT                                                                     Page 19
